NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AUGUSTINE PEREZ,
Plaintiff-Appellant, t
V.
UNITED STATES,
Defen,dant-Appellee.
2011-5129 .
Appea1 from the United States C0urt of Fede1'a1
C1aims in case n0. 10-CV-821, Judge Francis M. A1legra.
ON 1\/I_OTION
Before BRYSON, MAYER, and LINN, Circuit Judges.
PER CUR1AM.
ORDER
The United States moves to summarily affirm the
judgment of the United States C0urt of Federa1 Claims
dismissing Augustine Perez’s complaint

PEREZ V. US 2
In September 1988, Perez was pulled over by Virginia
state police and arrested for driving under the influence.
Along with cocaine and marijuana, the police seized
$15,716.00 contained in a briefcase in Perez’s car. Perez
eventually pled guilty to all state charges.
In November 1988, the FBI seized the money under
the Contr0lled Substances Act, 21 U.S.C. § 881. The FBI
published a notice of the forfeiture and Perez filed a claim
of ownership.
In 1990, Perez and his co-conspirators were indicted
on federal charges of operating a major cocaine distribu-
tion business. In Decen1ber 1990, Perez was convicted on
fifteen counts of drug violations. In a related civil forfei-
ture action that was stayed pending the outcome of
Perez’s criminal trial, the United States District Court for
the Western District of Virginia held that the government
had sufficiently demonstrated the monies seized repre-
sented the proceeds of drug trafficking and was intended
to purchase a controlled substance, and therefore forfei-
ture was proper. The court’s forfeiture order was affirmed
by the United States Court of Appeals for the Fourth
Circuit.
After several unsuccessful efforts to have the district
court’s forfeiture order vacated, Perez filed the present
case in the United States Court of Federal Claims.
Perez’s complaint asserted that the seizure violated his
due process and civil rights, arguing that there were
defects in his forfeiture hearing and that the FBl, the
district court judge, and the government attorney con-
spired to defraud him out of his money.
The Court of Federal Claims dismissed the complaint
for failure to state a valid claim for relief. The court
explained that Perez’s complaint did not assert a claim for
money against the government arising out of a money-

3 PEREZ V. US
mandating statute or the taking clause of the Fifth
Amendment, but instead amounted to a collateral attack
on the district court’s forfeiture ruling and a claim against
individuals acting as government officials over which the
court explained it lacked jurisdiction The court subse-
quently denied Perez’s motion for reconsideration. Perez
then filed this appeal seeking this court’s review.
The circumstances in Crocker v. United States, 125
F.3d 1475 (Fed. Cir. 1997) closely paralleled those of the
present case. There the plaintiff similarly sought com-
pensation from the government for an alleged wrongful
seizure and forfeiture of money under the Controlled
Substances Act. Afi'irming the Federal Claim’s conclusion
that it lacked jurisdiction over the case, this court ex-
plained any review of a forfeiture of seized property or
money must be in the district court, not the Court of
Federal Claims. Id. at i4'7'7.
Because the same principle applies to this case and
because it is clear that Perez failed to assert a claim
within the limited jurisdiction of the Court of Federal
ClaiIns, we agree with the government that summary
affirmance is appropriate. See Joshua v. United States
17 F.3d 37 8, 380 (Fed. Cir. 1994) (summary affirmance of
a case "is appropriate, inter alien when the position of one
party is so clearly correct as a matter of law that no
substantial question regarding the outcome of the appeal
exists").
Accordingly,
IT ls 0RDERED THAT:
(1) The motion to summarily affirm is granted
(2) Each party shall bear its own costs.
(3) All pending motions are moot.

PEREZ V. US
4
FoR THE CoURT
 0 2 2012 /s)' Jan Horbaly
Date J an Horbaly
Clerk
U S COUH1EillFEl:’i’EALS FOB
ccc Augustine Perez - -THEFEDEHN_ CmcUlT
Lauren S. Moore, Esq.
s19
APR 02 2l}l2
JANHORBALY
ELERK